Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 17 and 30 recite “a first field effect transistor formed in a first region of a semiconductor substrate; and a second field effect transistor formed in a second region of the semiconductor substrate, the second region being different from the first region”.  However, after considering the claim language, the examiner respectfully submits that this not described in the specification sufficiently to enable one of ordinary skill to make/use the invention.  The terms “in” a first region indicates that the feature/structure must be within, yet the drawings in Fig. 1 of instant drawings for example, show semiconductor substrate 1 and that the first field FET is not “in” the substrate in first region 1A.  While region 1B may illustrate this, region 1A does not.  For purposes of examination, examiner will assume that the intention of the language was to show that the transistors are present at semiconductor regions 1A and 1B rather than being “in” the regions of substrate 1.
With regards to claim 43, the claim language “a first field effect transistor formed in a first region of a semiconductor substrate” also raises enablement issues because if claim 43 also requires having a semiconductor layer and a first insulating film, the first FET cannot exist “in a first region of a semiconductor substrate”.  Rather, the first FET is present within the semiconductor layer and not the semiconductor substrate 1 (see Fig. 1 of instant drawings).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cheng et al. (Pub No. US 2011/0037125 A1, hereinafter Cheng).
With regards to claim 43, Cheng teaches a semiconductor device comprising: 
a first field effect transistor formed in a first region of a semiconductor substrate (see Fig. 8, first FET 1), 
wherein, in the first region, a first insulating film is formed on the semiconductor substrate, and a semiconductor layer is formed on the first insulating film (see Fig. 2 and 8, first insulating film 15 on substrate 10, semiconductor layer 20 on first insulating film 15) 
wherein the first field effect transistor has: 
a first gate electrode formed on the semiconductor layer via a first gate insulating film (see Fig. 8, first gate electrode 8 via first gate insulating film 9); 
a second insulating film formed on a side surface of the first gate electrode, and formed on the semiconductor layer (see Fig. 8, second insulating film 11 on first gate electrode 9); 
an epitaxial layer formed on the semiconductor layer, which is not covered with the second insulating film, such that the epitaxial layer has an end portion whose thickness is thinner than a thickness of a central portion thereof (see Fig. 8, epitaxial layer from 31 on semiconductor layer 20, not covered with second insulating film 11, epitaxial layer from 31 with end portion thinner than central portion); 
a third insulating film formed on the side 16surface of the first gate electrode via the second insulating film such that the third insulating film covers an upper surface of the epitaxial layer in the end portion (see Fig. 8, third insulating film 12 covering upper surface of epitaxial layer from 31 in end portion); 
a first diffusion layer formed in at least a portion of the epitaxial layer, the first diffusion layer being to be served as a part of one of a source region of the first field effect transistor and a drain region of the first field effect transistor (see Fig. 8, first diffusion layer 31); and 
a first extension region formed in a portion of the semiconductor layer, which is covered with the second insulating film and the third insulating film, and connected with the first diffusion layer, the first extension region being to be served as a part of the one of the source region of the first field effect transistor and the drain region of the first field effect transistor (see Fig. 8, first extension region 45), 
wherein an impurity concentration of the first diffusion layer is higher than an impurity concentration of the first extension region (see Fig. 8, impurity concentration of source/drain 31 inherently higher than first extension region 45), and 
wherein the first extension region is formed in the portion of the semiconductor layer, which is covered with the end portion of the epitaxial layer, the second insulating film and the third insulating film (see Fig. 8, first extension region 45 covered with end portion of epitaxial layer from 31, second insulating film 11 and third insulating film 12).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17, 18, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (Pub No. US 2011/0037125 A1, hereinafter Cheng) and further in view of Xiang (USP# 6,734,527, hereinafter Xiang).
	A semiconductor device comprising: 
a first field effect transistor formed in a first region of a semiconductor substrate (see Fig. 8, first FET 1); and 
a second field effect transistor formed in a second region of the semiconductor substrate, the second region being different from the first region (see Fig. 8, second FET 2), 
wherein, in the first region, a first insulating film is formed on the semiconductor substrate, and a semiconductor layer is formed on the first insulating film (see Fig. 2 and 8, first insulating film 15, semiconductor layer 20), 
wherein the first field effect transistor has: 
a first gate electrode formed on the semiconductor layer via a first gate insulating film (see Fig. 8, first gate electrode 8 via first gate insulating film 9); 
a second insulating film formed on a side surface of the first gate electrode, and formed on the semiconductor layer (see Fig. 8, second insulating film 11 on first gate electrode 8); 
an epitaxial layer formed on the semiconductor 2layer, which is not covered with the second insulating film, such that the epitaxial layer has an end portion whose thickness is thinner than a thickness of a central portion thereof (see Fig. 8, epitaxial layer 31 formed on semiconductor layer 20 not covered by 11, epitaxial layer 31 with end portion thinner than central portion); 
a third insulating film formed on the side surface of the first gate electrode via the second insulating film such that the third insulating film covers an upper surface of the epitaxial layer in the end portion (see Fig. 8, third insulating film 12 covering upper surface of 31); 
first source and drain regions formed in at least portions of the epitaxial layer located on both sides of the first gate electrode (see Fig. 8, first source/drain 31); and 
first extension regions formed in portions of the semiconductor layer, which are covered with the second insulating film and the third insulating film, and respectively connected with the first source and drain regions (see Fig. 8, first extension regions 45 covered by 11 and 12), 
wherein the second field effect transistor has: 
a second gate electrode formed on the semiconductor substrate via a second gate insulating film (see Fig. 8, second gate electrode 8 from transistor 2 with gate insulating layer 9); 
a fourth insulating film formed on a side surface of the second gate electrode, and formed on the semiconductor substrate (see Fig. 8, fourth insulating film 11 from transistor 2); 
a fifth insulating film formed on the side 3surface of the second gate electrode via the fourth insulating film (see Fig. 8, fifth insulating film 12 from transistor 2); 
second source and drain regions formed in portions of the semiconductor substrate located on both sides of the second gate electrode (see Fig. 8, second source/drain regions 21); and 
second extension regions formed in portions of the semiconductor substrate, which are covered with the fourth insulating film and the fifth insulating film, and respectively connected with the second source and drain regions (see Fig. 8, second extension regions 50 covered by 11 and 12), 
wherein the first extension regions are formed in the portions of the semiconductor layer, which are covered with the end portion of the epitaxial layer, the second insulating film and the third insulating film (see Fig. 8, first extension regions 45 formed in semiconductor layer 20, covered by end portion of 31, 11, and 12).
Cheng, however, is silent teaching wherein a thickness of the second gate insulating film of the second field effect transistor is greater than a thickness of the first gate insulating film of the first field effect transistor.
In the same field of endeavor, Xiang teaches a configuration in which a gate dielectric of one transistor is larger than the gate dielectric of the other transistor (see Fig. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to have the claimed configuration in order to create formation of CMOS type transistors (i.e. PMOS/NMOS) and to increase carrier mobility properties as taught by Xiang.

With regards to claim 18, Cheng teaches the semiconductor device according to claim 17, further comprising: 
an element separation portion formed by burying a sixth insulating film in the semiconductor substrate, 4wherein an element separation region including the element separation portion is situated between the first region and the second region (see Fig. 8, sixth insulating film 3 as separation portion).

With regards to claim 21, Cheng teaches the semiconductor device according to claim 17, wherein, in cross-sectional view, an upper surface of the semiconductor layer in the first region is positioned higher than an upper surface of the semiconductor substrate in the second region (see Fig. 8, semiconductor layer 20 for example in first region 1 is positioned higher than upper surface of substrate 10 in second region 2).

With regards to claim 22, Cheng teaches the semiconductor device according to claim 17, wherein an epitaxial layer is not formed on the semiconductor substrate in which the second source and drain regions of the second field effect transistor are respectively formed (see Fig. 8, epitaxial layer from 31 not formed on region 2, (i.e. two different epitaxial layers).

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng and Xiang as applied to claim 17 above, and further in view of Ding et al. (Pub No. US 2010/0032761 A1, hereinafter Ding).
With regards to claim 19, Cheng is silent teaching the semiconductor device according to claim 17, further comprising: 
an interlayer insulating film formed so as to cover the first field effect transistor and the second field effect transistor; 
first metal wirings formed on the interlayer insulating film; and 
second metal wirings formed on the interlayer insulating film, wherein each distance from the portions of the epitaxial layer, in which the first source and drain regions of the first field effect transistor are respectively formed, to the first metal wirings is less than each distance from the portions of the semiconductor substrate, in which the second source and drain regions of the second field effect transistor are respectively formed, to the second metal wirings.
In the same field of endeavor, Ding teaches a configuration in which source/drain wirings exist for first and second transistor regions and how first metal wirings have less distance than second metal wirings (see Fig. 21, for example, first metal wirings that are inherently present above 88 that has distance less than second metal wirings inherently present above 86).
Therefore, it would have been obvious to a arrive at the claimed configuration since this configuration is akin to a device which requires a high voltage device region and a high performance device region utilized for specific power applications that are subjected to high voltages as taught by Ding.

With regards to claim 20, Ding teaches the semiconductor device according to claim 19, further comprising: 5first contact plugs connecting the portions of the epitaxial layer with the first metal wirings, respectively; and second contact plugs connecting the portions of the semiconductor substrate with the second metal wirings, respectively (see Fig. 21, first/second contact plugs 88 and 86).

Claims 30, 31, 34, and 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng and further in view of Streck et al. (Pub No. US 2005/0026367 A1, hereinafter Streck) and further in view of Xiang.
With regards to claim 30, Cheng teaches a semiconductor device comprising: 
a first field effect transistor formed in a first region of a semiconductor substrate (see Fig. 8, first FET 1 in first region 1); and 
a second field effect transistor formed in a second region of the semiconductor substrate, the second region being different from the first region (see Fig. 8, second FET 2 in second region 2), 
wherein, in the first region, a first insulating film is formed on the semiconductor substrate, and a semiconductor layer is formed on the first insulating film (see Fig. 2, Fig. 8, first insulating film 15 on substrate 10, semiconductor layer 20), 
wherein the first field effect transistor has: 
a first gate electrode formed on the semiconductor layer via a first gate insulating film (see Fig. 8, first gate electrode 8, first gate insulating film 9); 
a second insulating film formed on a side surface of the first gate electrode, and formed on the semiconductor layer (see Fig. 8, second insulating film 11); 
an epitaxial layer formed on the semiconductor layer, which is not covered with the second insulating film, such that the epitaxial layer has an end portion whose thickness is thinner than a thickness of a central portion thereof (see Fig. 8, epitaxial layer from 31, not covered with second insulating film 11, end portion of 31 thinner than thickness of central portion); 
a third insulating film formed on the side 9surface of the first gate electrode via the second insulating film such that the third insulating film covers an upper surface of the epitaxial layer in the end portion (see Fig. 8, third insulating film 12 covers upper surface of epitaxial layer in 31 at end portion); 
a first diffusion layer formed in at least a portion of the epitaxial layer, the first diffusion layer being to be served as a part of one of a source region of the first field effect transistor and a drain region of the first field effect transistor (see Fig. 8, first diffusion layer 31); and 
a first extension region formed in a portion of the semiconductor layer, which is covered with the second insulating film and the third insulating film, and connected with the first diffusion layer, the first extension region being to be served as a part of the one of the source region of the first field effect transistor and the drain region of the first field effect transistor (see Fig. 8, first extension region 45), 
wherein an impurity concentration of the first diffusion layer is higher than an impurity concentration of the first extension region (see Fig. 8, by definition, extension regions 31 have lower concentrations of dopant than source/drain regions in 31), 
wherein the second field effect transistor has: 
a second gate electrode formed on the semiconductor substrate via a second gate insulating film (see Fig. 8, second gate electrode 8 from 2); 
a fourth insulating film formed on a side surface of the second gate electrode, and formed on the semiconductor substrate (see Fig. 8, fourth insulating film 11 from 2); 
10a fifth insulating film formed on the side surface of the second gate electrode via the fourth insulating film (see Fig. 8, fifth insulating film 12 from 2);  
wherein the first extension region is formed in the portion of the semiconductor layer, which is covered with 11the end portion of the epitaxial layer, the second insulating film and the third insulating film (see Fig. 8, first extension region 45 covered by 11 and 12).
Cheng, however, is silent teaching:
a second diffusion layer formed in a portion of the semiconductor substrate, the second diffusion layer being to be served as a part of one of a source region of the second field effect transistor and a drain region of the second field effect transistor (see Fig. 8, second diffusion layer 21; and 
a second extension region formed in a portion of the semiconductor substrate, which is covered with the fourth insulating film and the fifth insulating film, and connected with the second diffusion layer, the second extension region being to be served as a part of the one of the source region of the second field effect transistor and the drain region of the second field effect transistor
wherein an impurity concentration of the second diffusion layer is higher than an impurity concentration of the second extension region.
In the same field of endeavor, Streck teaches a configuration in which a second diffusion layer is within a substrate and second extension regions formed in the substrate as well with spacers (i.e. fourth insulating and fifth insulating films) covering second extension regions (see Fig. 1A for example, second diffusion layer 110, second extension region 111, fourth/fifth insulating layers 109/108).  Furthermore, an impurity concentration of source/drain regions are inherently higher than the LDD/extension regions.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to form extensions/source/drains within the substrate instead of a SOI type layer since the device in particular does not require extra steps of forming SOI which may require a high voltage power that can cause dielectric breakdown.
Cheng also does not teach wherein a thickness of the second gate insulating film of the second field effect transistor is greater than a thickness of the first gate insulating film of the first field effect transistor.
In the same field of endeavor, Xiang teaches a configuration in which a gate dielectric of one transistor is larger than the gate dielectric of the other transistor (see Fig. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to have the claimed configuration in order to create formation of CMOS type transistors (i.e. PMOS/NMOS) and to increase carrier mobility properties as taught by Xiang.

With regards to claim 31, Cheng teaches the semiconductor device according to claim 30, further comprising: an element separation portion formed by burying a sixth insulating film in the semiconductor substrate, wherein an element separation region including the element separation portion is situated between the first region and the second region (see claim 18).

With regards to claim 34, Cheng teaches the semiconductor device according to claim 30, wherein, in cross-sectional view, an upper surface of the semiconductor layer in the first region is positioned higher than an upper surface of the semiconductor substrate in the second region (see claim 21).

With regards to claim 35, Cheng teaches the semiconductor device according to claim 30, wherein an epitaxial layer is not formed on the semiconductor substrate in which the second diffusion layer is formed (see claim 22).

Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng, Streck, and Xiang as applied to claim 30 above, and further in view of Ding.
With regards to claim 32, Chang, Streck, and Xiang do not teach the semiconductor device according to claim 30, further comprising: 
an interlayer insulating film formed so as to cover the first field effect transistor and the second field effect transistor; 
a first metal wiring formed on the interlayer insulating film; and 
a second metal wiring formed on the interlayer insulating film, wherein a distance from the portion of the epitaxial layer, in which the first diffusion layer is formed, to the first metal wiring is less than a distance from the portion 12of the semiconductor substrate, in which the second diffusion layer is formed, to the second metal wiring.
In the same field of endeavor, Ding teaches a configuration in which source/drain wirings exist for first and second transistor regions and how first metal wirings have less distance than second metal wirings (see Fig. 21, for example, first metal wirings that are inherently present above 88 that has distance less than second metal wirings inherently present above 86).
Therefore, it would have been obvious to a arrive at the claimed configuration since this configuration is akin to a device which requires a high voltage device region and a high performance device region utilized for specific power applications that are subjected to high voltages as taught by Ding.

With regards to claim 33, Ding teaches the semiconductor device according to claim 32, further comprising: a first contact plug connecting the portion of the epitaxial layer with the first metal wiring; and a second contact plug connecting the portion of the semiconductor substrate with the second metal wiring (see claim 20).

Allowable Subject Matter
Claims 23-29, 36-42, and 44-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML